DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,347,349. Although the claims at issue are not identical, they are not patentably distinct from each other as will be explained after the comparison chart below:

Instant Application 17/661,303
US Patent No. 11,347,349
1.      A display device communicable with a terminal device including a display unit configured to display a first image, the display device comprising: a receiving unit configured to receive the first image from the terminal device by wireless communication; an adjustment unit configured to generate a second image, the second image including the first image which is adjusted by adding a black frame image for the display device; a touch panel configured to display the second image adjusted by the adjustment unit; an input unit configured to detect an input position of an operational input to the touch panel by a user; a conversion unit configured to perform conversion processing of converting the input position to a converted input position which is an input position on the first image before adjustment based on a display position of the first image within the second image; and a communication unit configured to transmit the converted input position to the terminal device by wireless communication.
1. A display device communicable with a terminal device including a display unit configured to display a first image, the display device comprising: a receiving unit configured to receive the first image from the terminal device by wireless communication; an adjustment unit configured to generate a second image, the second image including the first image whose aspect ratio is fixed and which is adjusted by adding a black frame image for the display device; a touch panel configured to display the second image adjusted by the adjustment unit; an input unit configured to detect an input position of an operational input to the touch panel by a user; a conversion unit configured to convert the input position to a converted input position which is an input position on the first image before adjustment; and a communication unit configured to transmit the converted input position to the terminal device by wireless communication when the converted input position is in an input area corresponding to the first image, and configured not to transmit the converted input position when the converted input position is in an input area corresponding to the black frame image.
2.      The display device according to claim 1, wherein the conversion unit performs processing of neglecting the input prior to the conversion processing when the input position is within the black frame.
2. A terminal device communicable with a display device including a detection unit configured to detect an input position of an operational input to a touch panel by a user, the terminal device comprising: a display unit configured to display a first image; a transmission unit configured to transmit the first image to the display device by wireless communication; a receiving unit configured to receive a position signal corresponding to an operational input made to the touch panel by the user in the display device by wireless communication; and a processing unit configured to execute a processing corresponding to the input position which is a converted position signal in the first image when the position signal is in an input area corresponding to the first image, and configured not to execute the processing when the converted position signal is not in the input area corresponding to the first image.
3.     A terminal device communicable with a display device including a detection unit configured to detect an input position of an operational input to a touch panel by a user, the terminal device comprising: a display unit configured to display a first image; an adjustment unit configured to generate a second image, the second image including the first image adjusted by adding a black frame for the display device; a transmission unit configured to transmit the second image to the display device by wireless communication; a receiving unit configured to receive a position signal corresponding to an operational input made to the touch panel by the user in the display device; a conversion unit configured to perform conversion processing of converting the input position to a converted input position which is an input position on the first image before adjustment based on a display position of the first image within the second image; and a processing unit configured to execute processing corresponding to the input position.
3. The terminal device according to claim 2, wherein the processing corresponds to a button displayed on the touch panel and selected by the operational input by the user.
4.     The terminal device according to claim 3, wherein the conversion unit performs processing of neglecting the input prior to the conversion processing when the input position is within the black frame.
4. A conversion method executed by a display device communicable with a terminal device including a display unit configured to display a first image, the method comprising: receiving the first image from the terminal device by wireless communication; generating a second image, the second image including the first image whose aspect ratio is fixed and which is adjusted by adding a black frame image for the display device; displaying the second image; detecting an input position of an operational input to a touch panel by a user; converting the input position to a converted input position which is an input position on the first image before adjustment; and transmitting the converted input position to the terminal device by wireless communication when the converted input position is in an input area corresponding to the first image, and not transmitting the converted input position when the converted input position is in an input area corresponding to the black frame image.
5.      A conversion method executed by a display device communicable with a terminal device including a display unit configured to display a first image, the method comprising: receiving the first image from the terminal device by wireless communication; generating a second image, the second image including the first image which is adjusted by adding a black frame image for the display device; displaying the adjusted second image on a touch panel; detecting an input position of an operational input to the touch panel by a user; performing conversion processing of converting the input position to a converted input position which is an input position on the first image before adjustment based on a display position of the first image within the second image; and transmitting the converted input position to the terminal device by wireless communication.
5. A conversion method executed by a terminal device communicable with a display device including a detection unit configured to detect an input position of an operational input to a touch panel by a user, the method comprising: displaying a first image; transmitting the first image to the display device by wireless communication; receiving a position signal corresponding to an operational input made to a touch panel by the user in the display device by wireless communication; and executing a processing corresponding to the input position which is a converted position signal in the first image when the position signal is in an input area corresponding to the first image, and not executing the processing when the converted position signal is not in the input area corresponding to the first image.
6.      A conversion method executed by a terminal device communicable with a display device including a detection unit configured to detect an input position of an operational input to a touch panel by a user, the method comprising: displaying a first image; generating a second image, the second image including the first image adjusted by adding a black frame for the display device; transmitting the second image to the display device by wireless communication; receiving a position signal corresponding to an operational input made to the touch panel by the user in the display device; performing conversion processing of converting the input position to a converted input position which is an input position on the first image before adjustment based on a display position of the first image within the second image; and executing processing corresponding to the input position.




Although the claims at issue are not identical, they are not patentably distinct from each other
because except for minor wording and insignificant changes in terminology, each limitation of US Patent No. 11,347,349, claims 1, 2, 4 and 5, reads on the corresponding limitations of the
instant application, claims 1, 3, 5 and 6, respective. Since the instant application claims 1, 3, 5 and 6 are anticipated by claims 1, 2, 4 and 5 of the US Patent No. 11,347,349, it is not patentably distinct from claims 1, 2, 4 and 5 of the US Patent No. 11,347,349.


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claims 1, 3, 5, and 6 “the second image including the first image which is adjusted by adding a black frame image for the display device…converting the input position to a converted input position which is an input position on the first image before adjustment based on a display position of the first image within the second image”. The closest prior art of record, Lee et al. (US Patent No. 10,579,201) discloses sharing data with a mobile terminal in an image display device (see abstract). “FIG. 38A shows the mobile terminal 200 in the portrait mode. In this instance, the controller 280 of the mobile terminal 200 sets right and left margins in the screen information and transmits the screen information with right and left margins to the image display device 100. As shown in FIG. 38, the controller 280 of the mobile terminal 200 may process the right and left margins of the screen information in black and white such that the screen of the portrait mode suits the screen of the image display device 100 of the landscape mode, and transmit the screen information to the image display device 100”. (See col. 29, lines 18-28). However, singularly or in combination with other prior art, and including all the other limitations of the claims, fails to anticipate or render the above underlined limitations obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692